DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 10/19/2021. Claims 1-2, 5-16, and 18-21 are considered in this office action. Claims 1, 5-6, 10, 13, and 15 have been amended. Claims 3-4 and 17 have been cancelled. Claims 1-2, 5-16, and 18-21 are pending examination.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the newly amended limitations of the independent claims

Applicant’s argument A. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 10-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al. (US 2017/0021864 A1) in view of Dahl et al. (US 10,311,655 B2) and further in view of Stenneth (US 2015/0170514 A1).
Regarding claim 1, Sonntag teaches “A computer-implemented method for lane hazard prediction (Par. [0022] lines 1-4 teaches a computer program for implementing a method for operating a vehicle when the computer program is executed on a computer), comprising: wherein each vehicle in the plurality of vehicles is travelling along a road network including a plurality of lanes, each lane in the plurality of lanes including a plurality of lane level cells, where each lane level cell includes a particular portion of a lane in the plurality of lanes (FIG. 3 shows host vehicle 309 traveling along a road network 311, 313, 315, 317, 319, each lane including a plurality of individual lane level cells 303 (labeled (1)-(15)) that each include a particular portion of a lane); integrating the vehicle data into the plurality of lane level cells (Paragraph [0027], lines 1-5) by partitioning the vehicle data from the plurality of vehicles into the plurality of lane level cells (Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data) of the vehicle into cells of an occupancy grid (plurality of lane level cells), where the surroundings are detected by surround sensors); for each lane level cell in the plurality of lane level cells, identifying a vehicle maneuver within each lane level cell based on the vehicle data (Par. [0027] lines 2-5 teaches occupancy values are ascertained for all cells of the occupancy grid as a function of the detected surroundings; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors, where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a ; for each lane level cell in the plurality of lane level cells, calculating a probability that a hazard exists with respect to the lane level cell based on the vehicle data associated with the lane level cell, the vehicle data associated with an adjacent upstream cell, the vehicle data associated with an adjacent downstream cell (Paragraph [0068] and Paragraph [0069]; Par. [0069] lines 1-14 teaches the occupancy probabilities (probability that a hazard exists) for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a lane change maneuver is assigned to the cells) from the lateral speeds and the corresponding variances); and controlling a host vehicle based on the probability that the hazard exists downstream from the host vehicle (Paragraph [0056])”, however Sonntag does not explicitly teach “receiving vehicle data from a plurality of vehicles each equipped for computer communication”; “classifying the vehicle maneuver within each lane level cell into at least one maneuver type from a plurality of predefined maneuver types”; and calculating a probability that a hazard exists based on “for each of the vehicle maneuvers identified for the lane level cell, a percentage of the maneuver type from the plurality of maneuver types over a total number of maneuvers for the road network”.
	From the same field of endeavor, Dahl teaches “receiving vehicle data from a plurality of vehicles each equipped for computer communication (Column 4, lines 14-18)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Sonntag to incorporate the teachings of Dahl to include in the method taught by Sonntag receiving vehicle sensor data regarding the vehicle surroundings from a plurality of other vehicles traveling on the road as taught by Dahl and partitioning the received and detected sensor data into a plurality of lane level cells as taught by Sonntag.
	The motivation for doing so would be to automatically and dynamically analyze collected data and identify accident events (Dahl, Col. 3 lines 35-37).
	However, the combination of Sonntag and Dahl does not explicitly teach “classifying the vehicle maneuver within each lane level cell into at least one maneuver type from a plurality of predefined maneuver types”; and calculating a probability that a hazard exists based on “for each of the vehicle maneuvers identified for the lane level cell, a percentage of the maneuver type from the plurality of maneuver types over a total number of maneuvers for the road network”.
classifying the vehicle maneuver within each lane level cell into at least one maneuver type from a plurality of predefined maneuver types (Par. [0052] teaches the controller analyzes/calculates various properties foe each road or lane segment for each period of time including the frequency of probe vehicles or travelers, the average speed of the probe vehicles/travelers, and/or the average heading of the probe vehicle/travelers (vehicle maneuvers); Par. [0055] lines 3-5 and 12-17 teaches computing a separate histogram for each road/lane segment at each time period, and the histogram shows the heading distribution during the time period, wherein each heading data point is placed into a particular heading bucket (i.e. classifies the vehicle maneuvers (heading data points) within each cell into a maneuver type (histogram bin/bucket) from a plurality of predefined maneuver types (predefined histogram bins/buckets))”; and calculating a probability that a hazard exists based on “for each of the vehicle maneuvers identified for the lane level cell, a percentage of the maneuver type from the plurality of maneuver types over a total number of maneuvers for the road network (Par. [0055] line 18 to Par. [0056] line 7 teaches a normalization step is performed for each heading bucket/bin (each identified vehicle maneuver) and is computed as the bin frequency (number of a vehicle maneuver) over the total number of probes in the lane segment at the time period (total number of maneuvers) (i.e. a percentage of the maneuver type), and a temporal congestion profile is formed from the calculated average frequency, speed, and/or heading for each road or lane segment at each determined time period and is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Sonntag and Dahl to incorporate the teachings of Stenneth to include in the method taught by the combination of Sonntag and Dahl classifying the vehicle maneuver data point within each lane segment into one of a plurality of maneuver types as taught by Stenneth and to calculate the probability that a hazard exists as taught by the combination of Sonntag and Dahl based on a percentage of each maneuver type identified in the lane segment over the total number of maneuvers as taught by Stenneth.
	The motivation for doing so would be to provide real time, accurate traffic information (Stenneth, Par. [0002] line 8).
Regarding claim 2, the combination of Sonntag, Dahl, and Stenneth teaches the invention of claim 1 as discussed above, and further teaches “partitioning the road network into the plurality of lane level cells (Sonntag, Paragraphs [0009]-[0012]), wherein the plurality of lane level cells are 30 meters long in space in each lane of the plurality of lanes (Sonntag, Par. [0031] lines 1-7 teaches the cell area and distance (length) can be equal to or greater than the length of the vehicle (which includes a length of 30 meters)).
Regarding claim 5, the combination of Sonntag, Dahl, and Stenneth teaches the invention of claim 1 as discussed above, and further teaches “wherein the plurality of predefined maneuver types includes a through maneuver, a left lane change out, a right lane change out, a right lane change, and a left lane change in (Sonntag, Paragraph [0069], lines 8-14 and Paragraph [0071], lines 3-7) (Stenneth, Par. [0055] lines 12-17 teaches a histogram shows the heading distribution on the road/lane segment during the time period, wherein each data point is placed into a particular heading bucket including a 0-10 degrees heading bucket (i.e. implying a straight/through travelling maneuver), a 10-20 degrees heading bucket (i.e. implying a lane change in/out maneuver), and so on)”.
Regarding claim 6, the combination of Sonntag, Dahl, and Stenneth teaches the invention of claim 1 as discussed above, and further teaches “wherein calculating the probability that the hazard exists with respect to the lane level cell is based on an average speed of the lane level cell, an average speed of the lane level cell over an average speed of the adjacent upstream cell, an average speed of the lane level cell over an average speed of the adjacent downstream cell (Sonntag, Paragraph [0069], lines 1-8), and the percentage of the maneuver type from the plurality of maneuver types over the total number of maneuvers for the road network (Sonntag, Paragraph [0071]) (Par. [0055] line 18 to Par. [0056] line 7 teaches a normalization 
Regarding claim 10, Sonntag teaches “A system for lane hazard prediction (Par. [0022] lines 1-4 teaches a computer program for implementing a method for operating a vehicle when the computer program is executed on a computer), comprising: wherein each vehicle in the plurality of vehicles is travelling along a road network including a plurality of lanes, each lane in the plurality of lanes including a plurality of lane level cells, where each lane level cell includes a particular portion of a lane in the plurality of lanes (FIG. 3 shows host vehicle 309 traveling along a road network including a plurality of lanes 311, 313, 315, 317, 319, each lane including a plurality of individual lane level cells 303 (labeled (1)-(15)) that each include a particular portion of a lane); and a processor (Par. [0017] line 1 teaches a processing device), wherein the processor: integrates the vehicle data into the plurality of lane level cells (Paragraph [0027] lines 1-5, Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data) of the vehicle into cells of an occupancy grid (plurality of lane level cells), where the surroundings are detected by surround sensors); for each lane level cell in the plurality of lane level cells, identifying a vehicle maneuver within each lane level based on the vehicle data (Par. [0027] lines 2-5 teaches occupancy values are ascertained for all cells of the occupancy grid as a function of the detected surroundings; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors, where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a lane change maneuver is assigned to the cells) from the lateral speeds and the corresponding variances); for each lane level cell in the plurality of lane level cells, calculates a probability that a hazard exists with respect to the lane level cell based on the vehicle data associated with the lane level cell, the vehicle data associated with an adjacent upstream cell, the vehicle data associated with an adjacent downstream cell (Paragraph [0068] and Paragraph [0069]; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a lane change maneuver is assigned to the cells) from the lateral speeds and the corresponding variances); and controls a host vehicle based on the probability that the hazard exists downstream from the host vehicle (Paragraph [0056])”, however Sonntag does not explicitly teach “a plurality of vehicles each equipped for computer communication via a vehicle communication network”; the processor is “operatively connected for computer communication to the vehicle communication network, wherein the processor: receives vehicle data transmitted from the plurality of vehicles”, “classifying the vehicle maneuver within each lane level cell into at least one maneuver type from a plurality of predefined maneuver types”, and calculates a probability that a hazard exists based on “for each of the vehicle maneuvers identified for the lane level cell, a percentage of the maneuver type from the plurality of maneuver types over a total number of maneuvers for the road network”.
	From the same field of endeavor, Dahl teaches “a plurality of vehicles each equipped for computer communication via a vehicle communication network (Column 4, lines 14-18)” and the processor is “operatively connected for computer communication to the vehicle communication network (Column 9, lines 42-43 and Column 9, lines 65-67), wherein the processor: receives vehicle data transmitted from the plurality of vehicles (Column 4, lines 14-18)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Sonntag to incorporate the teachings of Dahl to include in the system taught by Sonntag a plurality of vehicles that can communicate and receive vehicle sensor data regarding the vehicle surroundings from the plurality of other vehicles traveling on the road as taught by Dahl.
	The motivation for doing so would be to automatically and dynamically analyze collected data and identify accident events (Dahl, Col. 3 lines 35-37).
	However, the combination of Sonntag and Dahl does not explicitly teach the processor “classifying the vehicle maneuver within each lane level cell into at least one maneuver type from a plurality of predefined maneuver types”, and calculates a probability that a hazard for each of the vehicle maneuvers identified for the lane level cell, a percentage of the maneuver type from the plurality of maneuver types over a total number of maneuvers for the road network”.
	From the same field of endeavor, Stenneth teaches “classifying the vehicle maneuver within each lane level cell into at least one maneuver type from a plurality of predefined maneuver types (Par. [0052] teaches the controller analyzes/calculates various properties foe each road or lane segment for each period of time including the frequency of probe vehicles or travelers, the average speed of the probe vehicles/travelers, and/or the average heading of the probe vehicle/travelers (vehicle maneuvers); Par. [0055] lines 3-5 and 12-17 teaches computing a separate histogram for each road/lane segment at each time period, and the histogram shows the heading distribution during the time period, wherein each heading data point is placed into a particular heading bucket (i.e. classifies the vehicle maneuvers (heading data points) within each cell into a maneuver type (histogram bin/bucket) from a plurality of predefined maneuver types (predefined histogram bins/buckets))”; and calculates a probability that a hazard exists based on “for each of the vehicle maneuvers identified for the lane level cell, a percentage of the maneuver type from the plurality of maneuver types over a total number of maneuvers for the road network (Par. [0055] line 18 to Par. [0056] line 7 teaches a normalization step is performed for each heading bucket/bin (each identified vehicle maneuver) and is computed as the bin frequency (number of a vehicle maneuver) over the total number of probes in the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Sonntag and Dahl to incorporate the teachings of Stenneth to have the processor taught by the combination of Sonntag and Dahl classifying the vehicle maneuver data point within each lane segment into one of a plurality of maneuver types as taught by Stenneth and calculate the probability that a hazard exists as taught by the combination of Sonntag and Dahl based on a percentage of each maneuver type identified in the lane segment over the total number of maneuvers as taught by Stenneth.
	The motivation for doing so would be to provide real time, accurate traffic information (Stenneth, Par. [0002] line 8).
Regarding claim 11, the combination of Sonntag, Dahl, and Stenneth teaches all the limitations of claim 10, and further teaches “wherein the processor partitions the road network into the plurality of lane level cells (Sonntag, Paragraph [0009]-[0012], Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data) of the vehicle into cells of an occupancy grid (plurality of lane level cells), where the surroundings are detected by surround sensors)”.
Regarding claim 15, Sonntag teaches “A non-transitory computer-readable storage medium including instructions (Par. [0022] lines 1-4 teaches a computer program for implementing a method for operating a vehicle when the computer program is executed on a computer) that when executed by a processor, cause the processor to: wherein each vehicle in the plurality of vehicles is travelling along a road network including a plurality of lanes, each lane in the plurality of lanes including a plurality of lane level cells, where each lane level cell includes a particular portion of a lane in the plurality of lanes (FIG. 3 shows host vehicle 309 traveling along a road network including a plurality of lanes 311, 313, 315, 317, 319, each lane including a plurality of individual lane level cells 303 (labeled (1)-(15)) that each include a particular portion of a lane); integrate the vehicle data into the plurality of lane level cells (Paragraph [0027], lines 1-5, Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data) of the vehicle into cells of an occupancy grid (plurality of lane level cells), where the surroundings are detected by surround ; for each lane level cell in the plurality of lane level cells, identifying a vehicle maneuver within each lane level cell based on the vehicle data (Par. [0027] lines 2-5 teaches occupancy values are ascertained for all cells of the occupancy grid as a function of the detected surroundings; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors, where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a lane change maneuver is assigned to the cells) from the lateral speeds and the corresponding variances); for each lane level cell in the plurality of lane level cells, calculate a probability that a hazard exists with respect to the lane level cell based on the vehicle data associated with the lane level cell, the vehicle data associated with an adjacent upstream cell, the vehicle data associated with an adjacent downstream cell (Paragraph [0068] and Paragraph [0069]; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral ; and control a host vehicle based on the probability that the hazard exists downstream from the host vehicle (Paragraph [0056])”, however Sonntag does not explicitly teach “receive vehicle data from a plurality of vehicles each equipped for computer communication”; “classifying the vehicle maneuver within each lane level cell into at least one maneuver type from a plurality of predefined maneuver types”, and calculate a probability that a hazard exists based on “for each of the vehicle maneuvers identified for the lane level cell, a percentage of the maneuver type from the plurality of maneuver types over a total number of maneuvers for the road network”.
	From the same field of endeavor, Dahl teaches “receive vehicle data from a plurality of vehicles each equipped for computer communication (Column 4, lines 14-18)”.

	The motivation for doing so would be to automatically and dynamically analyze collected data and identify accident events (Dahl, Col. 3 lines 35-37).
	However, the combination of Sonntag and Dahl does not explicitly teach the processor “classifying the vehicle maneuver within each lane level cell into at least one maneuver type from a plurality of predefined maneuver types”, and calculate a probability that a hazard exists based on “for each of the vehicle maneuvers identified for the lane level cell, a percentage of the maneuver type from the plurality of maneuver types over a total number of maneuvers for the road network”.
	From the same field of endeavor, Stenneth teaches “classifying the vehicle maneuver within each lane level cell into at least one maneuver type from a plurality of predefined maneuver types (Par. [0052] teaches the controller analyzes/calculates various properties foe each road or lane segment for each period of time including the frequency of probe vehicles or travelers, the average speed of the probe vehicles/travelers, and/or the average heading of the probe vehicle/travelers (vehicle maneuvers); Par. [0055] lines 3-5 and 12-17 for each of the vehicle maneuvers identified for the lane level cell, a percentage of the maneuver type from the plurality of maneuver types over a total number of maneuvers for the road network (Par. [0055] line 18 to Par. [0056] line 7 teaches a normalization step is performed for each heading bucket/bin (each identified vehicle maneuver) and is computed as the bin frequency (number of a vehicle maneuver) over the total number of probes in the lane segment at the time period (total number of maneuvers) (i.e. a percentage of the maneuver type), and a temporal congestion profile is formed from the calculated average frequency, speed, and/or heading for each road or lane segment at each determined time period and is used to create classification feature vectors (e.g., a frequency feature vector, a speed feature vector, a heading feature vector); and Par. [0064] lines 12-21 teaches the real time road/lane conditions (probability that a hazard exists) at the road segment are determined based on the comparison between the real time data and its observed patterns and the machine learning algorithm’s historical data, and the conditions are determined based on the classification feature vectors 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Sonntag and Dahl to incorporate the teachings of Stenneth to have the processor taught by the combination of Sonntag and Dahl classifying the vehicle maneuver data point within each lane segment into one of a plurality of maneuver types as taught by Stenneth and calculate the probability that a hazard exists as taught by the combination of Sonntag and Dahl based on a percentage of each maneuver type identified in the lane segment over the total number of maneuvers as taught by Stenneth.
	The motivation for doing so would be to provide real time, accurate traffic information (Stenneth, Par. [0002] line 8).
Regarding claim 16, the combination of Sonntag, Dahl, and Stenneth teaches the invention of claim 15 as discussed above, and further teaches “causing the processor to partition the road network into the plurality of lane level cells (Sonntag, Paragraphs [0009]-[0012], Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data) of the vehicle into cells of an occupancy grid (plurality of lane level cells), where the surroundings are detected by surround sensors).
Regarding claim 18, the combination of Sonntag, Dahl, and Stenneth teaches the invention of claim 15 as discussed above, and further teaches “wherein the predefined maneuver type is at least one of a through maneuver, a left lane change out, a right lane change out, a right lane change, and a left lane change in (Sonntag, Paragraph [0069], lines 8-14 and Paragraph [0071], lines 3-7) (Stenneth, Par. [0055] lines 12-17 teaches a histogram shows the heading distribution on the road/lane segment during the time period, wherein each data point is placed into a particular heading bucket including a 0-10 degrees heading bucket (i.e. implying a straight/through travelling maneuver), a 10-20 degrees heading bucket (i.e. implying a lane change in/out maneuver), and so on).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al. (US 2017/0021864 A1) in view of Dahl et al. (US 10,311,655 B2), in view of Stenneth (US 2015/0170514 A1), and further in view of Kosun et al. (“An entropy-based analysis of lane changing behavior: An interactive approach”, October 2017, Taylor & Francis Group, Vol. 18, Page 445).
Regarding claim 7, the combination of Sonntag, Dahl, and Stenneth teaches all the limitations of claim 1 above, however the combination of Sonntag, Dahl, and Stenneth does not explicitly teach “wherein calculating the probability that the hazard exists with respect to the lane level cell is further based on an entropy of all the vehicle maneuvers identified for the road network”.
However, Kosun teaches “wherein calculating the probability that the hazard exists with respect to the lane level cell is further based on an entropy of all the vehicle maneuvers identified for the road network (Pg. 775 right column par. 5 line 2 to par. 6 line 2 teaches )”.
Kosun is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. an entropy based analysis of lane changing behavior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Sonntag, Dahl, and Stenneth to incorporate the teachings of Kosun and have the calculation of the probability that a hazard exists in the lane level cell be based on the entropy of all the identified vehicle maneuvers for the lane level cells. Doing so would allow for safe driving in a traffic stream (Kosun, Page 441, Introduction, lines 1-4).

Claims 8-9, 14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al. (US 2017/0021864 A1) in view of Dahl et al. (US 10,311,655 B2), in view of Stenneth (US 2015/0170514 A1), and further in view of Micks et al. (US 2017/0213149 A1).
Regarding claim 8, the combination of Sonntag, Dahl, and Stenneth teaches all the limitations of claim 1 as discussed above, however the combination of Sonntag, Dahl, and Stenneth does not explicitly teach wherein calculating the probability that the hazard exists is based on a machine learning model of the vehicle data”.
	From the same field of endeavor, Micks teaches “wherein calculating the probability that the hazard exists is based on a machine learning model of the vehicle data (Paragraph [0032], lines 1-7)”.
	Micks is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. collision avoidance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Sonntag, Dahl, and Stenneth to incorporate the teachings of Micks and have the method further include wherein calculating the probability that the hazard exists is based on a machine learning model of the vehicle data. Doing so would allow the vehicle to predict a collision with an obstacle (Micks, Paragraph [0032], lines 1-3).
Regarding claim 9, the combination of Sonntag, Dahl, and Stenneth teaches all the limitations of claim 1 as discussed above, however the combination of Sonntag, Dahl, and Stenneth does not explicitly teach “wherein controlling the host vehicle includes controlling a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle”.
	From the same field of endeavor, Micks teaches “wherein controlling the host vehicle includes controlling a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle (Paragraph [0032], lines 1-9)”.
	Micks is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. collision avoidance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Sonntag, Dahl, and Stenneth to incorporate the teachings of Micks and have the method further include wherein controlling the host vehicle includes controlling a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle. Doing so would allow the vehicle to avoid a collision with an obstacle (Micks, Paragraph [0032], lines 7-9).
Regarding claim 14, the combination of Sonntag, Dahl, and Stenneth teaches all the limitations of claim 10 as discussed above, however the combination of Sonntag, Dahl, and Stenneth does not explicitly teach “wherein the processor controls a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle”.
	From the same field of endeavor, Micks teaches “wherein the processor controls a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle (Paragraph [0032], lines 1-9)”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Sonntag, Dahl, and Stenneth to incorporate the teachings of Micks and have the system further include wherein the processor controls a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle. Doing so would allow the vehicle to avoid a collision with an obstacle (Micks, Paragraph [0032], lines 7-9).
Regarding claim 20, the combination of Sonntag, Dahl, and Stenneth teaches all the limitations of claim 10 as discussed above, however the combination of Sonntag, Dahl, and Stenneth does not explicitly teach “causing the processor to control lateral movement of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle”.
	From the same field of endeavor, Micks teaches “causing the processor to control lateral movement of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle (Paragraph [0032], lines 1-9).
	Micks is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. collision avoidance).

Regarding claim 21, the combination of Sonntag, Dahl, and Stenneth teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle data from the plurality of vehicles includes spatial data and integrating the vehicle data into the plurality of lane level cells includes partitioning the spatial data into the lane level cells (Sonntag, Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data), including the position of the vehicle surroundings (spatial data) corresponding to each cell (Par. [0025] lines 8-10), of the vehicle into cells of an occupancy grid (plurality of lane level cells)”. However the combination of Sonntag, Dahl, and Stenneth does not explicitly teach the vehicle data includes “temporal data” and integrating the data into the lane level cells includes partitioning “the temporal data into time slices associated with the lane level cells”.
temporal data” and integrating the data into the lane level cells includes partitioning “the temporal data into time slices associated with the lane level cells (Par. [0045] lines 5-9 teaches simulating (partitioning) a plurality of discrete time steps (time slices) wherein for each time step, each vehicle is moved to different position within the model (temporal data is partitioned into time slices) according to a pre-defined velocity or position profile (i.e. associated with lane level cells), Par. [0046] lines 2-5 teaches the state of the model (e.g. positions and velocities of the plurality of vehicles at that time step) may be captured from the point of view of a particular sensor)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Sonntag, Dahl, and Stenneth to incorporate the teachings of Micks to have the vehicle data taught by the combination of Sonntag, Dahl, and Stenneth include temporal data that is partitioned into time steps at various lane level cell positions as taught by Micks.
	The motivation for doing so would be to predict if obstacles are likely to collide with the vehicle (Micks, Par. [0032] lines 1-2).

Claims 12-13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al. (US 2017/0021864 A1) in view of Dahl et al. (US 10,311,655 B2), in view of Stenneth (US 2015/0170514 A1), and further in view of Nakamura et al. (US 2017/0220879 A1).
Regarding claim 12, the combination of Sonntag, Dahl, and Stenneth teaches all the limitations of claim 10 as discussed above, however the combination of Sonntag, Dahl, and Stenneth does not explicitly teach “wherein the processor calculates the probability that the hazard exists is based on a logistic regression of the vehicle data”.
From the same field of endeavor, Nakamura teaches “wherein the processor calculates the probability that the hazard exists is based on a logistic regression of the vehicle data (Paragraph [0079], lines 1-5)”.
Nakamura is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. object detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the combination of Sonntag, Dahl, and Stenneth to incorporate the teachings of Nakamura and have the system further include wherein the processor calculates the probability that the hazard exists is based on a logistic regression of the vehicle data. Doing so would allow the vehicle to predict a collision with an obstacle (Nakamura, Paragraph [0080], lines 4-8).
Regarding claim 13, the combination of Sonntag, Dahl, Stenneth, and Nakamura teaches the invention of claim 12 as discussed above, and further teaches “wherein the vehicle data are input features extracted from each lane level cell and the input features include at least one of an average speed of the lane level cell, an average speed of the lane level cell over an average speed of the adjacent upstream cell, an average speed of the lane level cell over an average speed of the adjacent downstream cell (Sonntag, Paragraph [0069], lines 1-8), and all the total number of vehicle maneuvers identified for the road network (Sonntag, Paragraph [0071]; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a lane change maneuver is assigned to the cells) from the lateral speeds and the corresponding variances) (Stennth, Par. [0055] line 18 to Par. [0056] line 7 teaches a normalization step is performed for each heading bucket/bin (each identified vehicle maneuver) and is computed as the bin frequency (number of a vehicle maneuver) over the total number of probes in the lane segment at the time period (total number of maneuvers), and a temporal congestion profile is formed from the calculated average frequency, speed, and/or heading for each road or lane segment at each determined time period and is used to create classification feature 
Regarding claim 19, the combination of Sonntag, Dahl, and Stenneth teaches all the limitations of claim 15 as discussed above, however the combination of Sonntag, Dahl, and Stenneth does not explicitly teach “wherein calculating the probability that the hazard exists is based on a logistic regression of the vehicle data including the identified vehicle maneuvers”.
	From the same field of endeavor, Nakamura teaches “wherein calculating the probability that the hazard exists is based on a logistic regression of the vehicle data including the identified vehicle maneuvers (Paragraph [0079], lines 1-5)”.
	Nakamura is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. object detection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium taught by the combination of Sonntag, Dahl, and Stenneth to incorporate the teachings of Nakamura and have the non-transitory computer-readable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665